Citation Nr: 1228015	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee disabilities, status post bilateral total knee replacements.


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Cleveland RO assumed jurisdiction as part of the Tiger Team program; following initial adjudication of the claim, jurisdiction transferred back to the RO in Los Angeles, California.

In July 2009 and May 2010, the Board remanded this case for further evidentiary development.

In September 2010, the Board denied entitlement to service connection for bilateral knee disabilities, status post bilateral total knee replacements.  The Veteran appealed that decision.  

In a February 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2010 decision, and remanded the claim for readjudication consistent with the memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his bilateral knee disabilities began in service due to repeatedly going down ships' ladders and landing on steel decks.  He alleges that he has had continuous pain in both knees since his time in service.

The Veteran was noted to have Osgood-Schlatter disease at the time of his service entrance examination in June 1948 and at the time of his service separation examination in May 1952.  Both examination reports noted that his Osgood-Schlatter disease was not considered disabling.  The service treatment records do not otherwise contain any complaints, findings, or treatment of Osgood-Schlatter disease or any other knee disorder.

More than 45 years after his discharge from service, a February 1998 private treatment record documents the Veteran's complaints of bilateral knee pain and his contention that he may have injured his knees sometime early on in his life, particularly when he was in the military.  He was diagnosed with degenerative joint disease of both knees based on x-ray findings in February 1998.

The Veteran asserted that he had one knee replaced in April 1998 and the other knee replaced in July 1998.  All available treatment records are to be requested.

In a September 2008 statement, one of the Veteran's private treatment providers (Dr. Bohr) noted the Veteran's feeling that his bilateral knee degenerative arthritis is due to his service in the military.  Dr. Bohr noted that this possibility cannot be excluded.

In a January 2009 statement, another of the Veteran's private treatment providers (Dr. Berry) noted the Veteran's contention that his bilateral knee condition started when his knees were constantly under stress during the Korean Conflict.  Dr. Berry stated that, according to information retrieved from the patient history, he confirmed that the stress and type of situation that the Veteran endured could have caused this condition.

At a December 2009 VA joints examination, the examiner assessed the Veteran with having bilateral knee replacement surgery with residual of mild decreased range of motion and difficulty arising from the floor but otherwise no significant functional restriction more than would be expected for a male of his age and obese habitus.  The examiner mentioned coming across a notation of the Veteran having Osgood-Schlatter disease while reviewing the claims file.  The examiner stated that this is unrelated to the Veteran's current claim.  No rationale was provided for this opinion.

In a June 2010 addendum opinion, a different VA physician reviewed the claims file and opined that the Veteran's knee condition is not caused by or a result of any in-service disease or injury.  The physician opined that neither the Veteran's position in the service as a stock clerk, nor climbing up and down ladders on a ship, would have contributed to his severe bilateral degenerative arthritis.  Instead, the physician opined that it is more likely that the Veteran's physical habitus caused the cumulative degenerative changes in his knees, citing the Veteran's weight of 282.3 pounds and body mass index of 40.66 at the time of his December 2009 examination.  The physician concluded that, upon review of the claims file, there is no additional evidence that has been presented to attribute an etiology of the Veteran's knee symptoms to his time in the service.

The December 2009 VA examination and June 2010 addendum opinion are inadequate because they did not explain whether Osgood-Schlatter disease, or the symptoms attributable to that condition in service, were related to the Veteran's degenerative joint disease of the knees.  There was no explanation for the December 2009 examiner's opinion that the diagnosis of Osgood-Schlatter disease is "unrelated" to the current claim.  Additionally, while the examiner ultimately attributed the Veteran's degenerative joint disease  to his "physical habitus," that finding does not account of the Veteran's symptoms shortly after service, when there is no indication that he was overweight.  The examiner should address whether the Veteran's Osgood-Schlatter disease resolved at some point after service, and if the symptoms during and shortly after service are wholly unrelated to his degenerative joint disease.

Pursuant to the Court's February 2012 memorandum decision, the Veteran is to be scheduled for a new VA joints examination by a physician with appropriate expertise to obtain an opinion with adequate supporting rationale as to whether there is a relationship between the Veteran's current bilateral knee disabilities and any incident of his military service.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Ask the Veteran to identify all treatment providers who treated him for bilateral knee disabilities since service, including his April 1998 and July 1998 knee replacement surgeries.  After securing the necessary release, obtain those records.

2.  After completion of the foregoing, schedule the Veteran for a VA joints examination by a physician with appropriate expertise to determine the current nature and likely etiology of his current bilateral knee disabilities.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  The examiner is to determine the nature of any current bilateral knee disabilities.  All necessary tests are to be performed, and all findings are to be reported in detail.  The examiner is to specifically comment on whether the Veteran currently has Osgood-Schlatter disease or any residuals thereof.

In providing the opinion, the examiner should specifically explain (i) whether Osgood-Schlatter disease, or the symptoms attributable to that condition in service, are related to the Veteran's degenerative joint disease of the knees; and (ii) whether the Veteran's Osgood-Schlatter disease resolved at some point after service, and if so, whether the symptoms during and shortly after service are wholly unrelated to his degenerative joint disease.

(b)  For each diagnosed bilateral knee disability, is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred or aggravated during the Veteran's military service.  The examiner is to specifically consider and address the notation of Osgood-Schlatter disease at the Veteran's service entrance examination and service separation examination, the Veteran's allegations of continuity of symptomatology since service, and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

